Citation Nr: 0213673	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02 06 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 18, 1991, 
for a 100 percent rating for anxiety neurosis based on the 
claimed submission of new and material evidence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945 and was a prisoner of war of the German 
government from March 1945 to April 1945.  He died on 
November [redacted], 2001.

Prior to his death, the veteran had been considered 
incompetent for Department of Veterans Affairs (hereinafter 
VA) purposes from August 1974, and the veteran's spouse, the 
appellant, was recognized and appointed as payee to manage 
the veteran's VA benefits.  In this capacity, the appellant 
also filed claims on the veteran's behalf for VA benefits.  
38 C.F.R. §§ 1.525(c), 3.155(a)

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the VA 
Regional Office in Montgomery, Alabama, (hereinafter RO).  In 
July 2002, the appellant was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 2002).  During this hearing, 
the undersigned Acting Board Member was located in 
Washington, D.C., and the veteran was located at the RO.  


FINDINGS OF FACT

1.  In July 2001, the appellant filed a claim on the 
veteran's behalf for an earlier effective date for a 100 
percent rating for anxiety neurosis.

2.  This claim was denied by the RO in a September 2001 
rating decision, and the appellant was notified of this 
action in October 2001.

3.  On behalf of the veteran, the appellant initiated an 
appeal to the Board of the denial of the claim for an earlier 
effective date for a 100 percent rating for anxiety neurosis 
by filing a notice of disagreement in October 2001.

4.  On November [redacted], 2001, the veteran died.

5.  In December 2001, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse.

6.  In a December 2001 rating decision, the RO granted 
service connection for the cause of the veteran's death and 
therefore granted the appellant's claim for DIC.

7.  In May 2002, the RO issued a statement of the case 
pertaining to the claim for an earlier effective date for a 
100 percent rating for anxiety neurosis which the appellant 
had brought on behalf of the veteran.

8.  In May 2002, the appellant completed her appeal to the 
Board of the claim brought on behalf of the veteran by filing 
a substantive appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).  This principal applies even 
though the appellant is alive because the claim was the 
veteran's claim, not her claim, and she was acting as his 
fiduciary in bringing the claim on his behalf and in 
appealing it to the Board on his behalf.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

